Title: From George Washington to Robert Dinwiddie, 21 August 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Alexandria 21st Augt 1754

The bearer hereof Mr Wright discovering an Inclination to the Art Military, & having in some Measure made it his Study I have taken the liberty to recommend him to your Honour for one of the Vacancy’s in the Virginia Regiment; this I do with more assurance of succeeding, as Mr Wrights Character for good Sense and Sobriety, will render him worthy the favour you may please to confer, and I dare venture to say, he will endeavour to deserve.
Yesterday Mr Perouney set of from this; who I hope will also meet with your Honour’s approbation and indulgence, as his behaviour has merited a reward from his Country (such he looks upon this to be).

Mr Campbell arriv’d Yesterday after appointing the Muster’s for the Northern Neck. I was not a little surprisd to hear him say he was to have the Half of my Salary especially when he at the same time gave me to understand he expected it was the half of the 70 exclusive of the 30 which he has for two County’s which is near a third of what I get for the whole 11 Countys—a great disproportion this—I hope your honour gave Mr Campbell no room to expect this, for I think it exceeding hard that I shoud give so much more for a deputy than other’s, especially when the duty is much easier: for the Middle district which has 18 Countys, Muse gives but 40£s Colo. Thornton give’s yet less for his, while I by Mr Campbell⟨’s⟩ acct is to give £65 or at any Rate 50£—I hope if your Honour is kind enough to continue me in that Office you will not oblige me to give such an exorbitant allowance to a Person who by all accts knows nothing of the duty he has under taken: I can get a Person whom I have taken great pains myself to teach, and who is now perfectly acquainted with every part of the Service; to do the duty of the whole, for the same that other’s give: and I shou’d be very glad for the sake of having the Countys kept in tolerably discipline, and for the favour of obliging me your Honour woud indulge me in this: as I will engage it shall turn more to the Publick advantage, whose Interest I am certain from well founded Reasons you espouse preferable to that of private—I am with all due regard, & imaginable respect your Honour’s Most Obd. & most Hble Servt

Go: Washington


I must again mention Mr Frazier as a person we shall much need if Mr Peyrouney is promoted as I hope he will.

